PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Homer, Gregg, S
Application No. 13/870,947
Filed: 25 Apr 2013
For Application of Electromagnetic Radiation to the Human Iris
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed on April 12, 2021, which is being treated as a petition pursuant to 37 C.F.R. 
§ 1.181 requesting that the holding of abandonment in the above-identified application be withdrawn.

The petition pursuant to 37 C.F.R. § 1.181 is DISMISSED.

On September 24, 2020, a Notice of Appeal was filed along with a pre-appeal brief request for review.  A notice of panel decision from pre-appeal brief review was mailed on October 30, 2020, which indicated the application remains under appeal and set a one month period for filing the Appeal Brief, which was filed on December 31, 2020 along with a one-month extension of time to make it timely.  An Examiner’s Answer was mailed on February 5, 2021.  When neither a reply brief nor the Appeal Brief Forwarding Fee were received by the two month anniversary of the mailing of the Examiner’s Answer (Monday, April 5, 2021), it follows the appeal stood dismissed per 37 C.F.R. § 41.45(b).1  Hence, the application went abandoned on April 5, 2021, at midnight.  On April 6, 2021, both a reply brief and the Appeal Brief Forwarding Fee were received.  A notice of abandonment was mailed on April 15, 2021, subsequent to the filing of this petition.

With this petition, Petitioner explains he attempted to upload both a reply brief and the Appeal Brief Forwarding Fee via EFS-Web prior to midnight on the evening of April 5, 2021 (9:00 PM his time), but experienced difficulties in that the upload process for each “stalled.”  He was successfully able to upload both submissions at 12:02 AM on April 6, 2021.

Petitioner argues the USPTO received both a reply brief and the Appeal Brief Forwarding Fee only two minutes after the expiration of the period for providing the same, and “the law does not concern itself with trifles.”

Petitioner’s argument has been given careful consideration, and has been deemed to be unpersuasive.  While the Office is not unmindful of Petitioner’s situation, the fact remains that Petitioner does not appear to be in a position to establish that the reply brief and the Appeal Brief Forwarding Fee were timely received.  

It follows the record does not support a finding that the holding of abandonment should be withdrawn.

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.
 
Alternately, Petitioner may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a):

The fee is currently set at $1050 at the small entity rate.  
A form Petitioner might find useful may be downloaded here: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf
Petitioner may download information about this petition type here: https://www.uspto.gov/web/offices/pac/mpep/s711.html#d0e81972
The responses received on April 6, 2021 and April 8, 2021 would serve as the required reply.

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.6  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 37 C.F.R. § 41.45 sets forth, in toto: “§ 41.45 Appeal forwarding fee.
        (a) Timing. Appellant in an application or ex parte reexamination proceeding must pay the fee set forth in § 41.20(b)(4) within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under § 1.181 of this chapter to designate a new ground of rejection in an examiner's answer.
        (b) Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 41.20(b)(4) within the period specified in paragraph (a) of this section, the appeal will stand dismissed.
        (c) Extensions of time. Extensions of time under § 1.136(a) of this title for patent applications are not applicable to the time period set forth in this section. See § 1.136(b) of this title for extensions of time to reply for patent applications and § 1.550(c) of this title for extensions of time to reply for ex parte reexamination proceedings.”
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).